                                   Case 3:16-cr-00440-WHA Document 133 Filed 01/15/20 Page 1 of 3




                            1 ADAM G. GASNER (SBN: 201234)
                              Law Chambers Building
                            2 345 Franklin Street
                              San Francisco, CA 94102
                            3 Telephone:    415-782-6000
                              Facsimile:    415-782-6011
                            4 E-Mail:       adam@gasnerlaw.com
                            5
                              VALERY NECHAY (SBN 314752)
                            6 Law Chambers Building
                              345 Franklin Street
                            7 San Francisco, CA 94102
                              Telephone:    415-652-8569
                            8 E-Mail:       valerynechaylaw@gmail.com
                            9 Attorneys for Defendant
                              YEVGENIY ALEXANDROVICH NIKULIN
                           10
                           11
                                                              UNITED STATES DISTRICT COURT
                           12
                           13                              NORTHERN DISTRICT OF CALIFORNIA

                           14                                     SAN FRANCISCO DIVISION
GASNER CRIMINAL LAW


 San Francisco, CA 94102
  Law Chambers Building




                           15
    345 Franklin Street




                           16 UNITED STATES OF AMERICA,                               Case No: CR 16-00440 WHA

                           17
                                              Plaintiff,                              DEFENDANT’S NOTICE OF EXPERT
                           18                                                         TESTIMONY OF DIGITAL FORENSICS
                                       vs.
                                                                                      EXPERT TAMI LOEHRS, EnCE, ACE,
                           19                                                         CHFI, CCFE
                           20 YEVGENIY ALEXANDROVICH NIKULIN,
                                                                                      Trial: March 9, 2020
                           21                                                         Pretrial Conference: February 19, 2020
                                              Defendant.                              Time: 1:30 p.m.
                           22                                                         Courtroom No. 12

                           23
                           24
                           25                                              Introduction

                           26          The Defense hereby provides notice of its likely intent to introduce expert testimony at trial

                           27 in its case in chief from digital forensics expert Tami Loehrs, EnCE, ACE, CHFI, CCFE, under
                           28


                                                                                  1
                                DEFENDANT’S EXPERT NOTICE RE TAMI LOEHRS, EnCE, ACE, CHFI, CCFE
                                CR 16-00440 WHA
                                   Case 3:16-cr-00440-WHA Document 133 Filed 01/15/20 Page 2 of 3




                            1 FRE Rules 702, 703, and/or 705 of the Federal Rules of Evidence. This disclosure is made pursuant
                            2 to Rule 16(b)(1)(C) of the Federal Rules of Criminal Procedure.
                            3
                                       This disclosure is in anticipation of the receipt of Ms. Loehrs opinion of the facts as it
                            4
                                related to the law in this case. At this time, the defense is not yet in receipt of Ms. Loehrs opinion
                            5
                                and should that opinion cause the defense to determine Ms. Loehrs will not testify, the defense will
                            6
                            7 notify the government and withdraw Ms. Loehrs from the witness list. When the defense receives
                            8 Ms. Loehrs opinion and it is determined that Ms. Loehrs has testimony relevant to the defense, the
                            9 defense will forthwith provide that information to the court and the government and be prepared to
                           10
                              address any issues under Rule 16(d)(2).
                           11
                                                                Qualifications and Experience
                           12
                                       Ms. Loehrs is a digital forensics expert and owner of Loehrs Forensics, LLC (formerly
                           13
                           14 Loehrs & Associates), a firm specializing in digital forensics. Her offices are located at 1505 North
GASNER CRIMINAL LAW


 San Francisco, CA 94102




                           15 Central Avenue, Suite 111, Phoenix, Arizona 85004.
  Law Chambers Building
    345 Franklin Street




                           16          Ms. Loehrs has worked in the realm of computer technology for over 20 years and holds a

                           17 Bachelor of Science degree in Information Systems. She has completed hundreds of hours of
                           18 forensics training including courses with Guidance Software and Access Data. She is an EnCase
                           19 Certified Examiner (EnCE), an Access Data Certified Examiner (ACE), a Certified Computer
                           20 Forensic Examiner (CCFE), and a Certified Hacking Forensic Investigator (CHFI).
                           21          Ms. Loehrs has conducted over one-thousand forensics exams on electronic evidence
                           22
                                including hard drives, cell phones, removable storage media, security systems, dash cams, and
                           23
                                other electronic devices, in addition to forensically preserving and analyzing on-line data such as
                           24
                                cloud storage and social media platforms. She has conducted seminars on Computer Forensics and
                           25
                                Electronic Discovery throughout the United States. In addition, she holds a Private Investigator
                           26
                                Agency License in the State of Arizona which requires a minimum of 6,000 hours investigative
                           27
                                experience.
                           28


                                                                                   2
                                DEFENDANT’S EXPERT NOTICE RE TAMI LOEHRS, EnCE, ACE, CHFI, CCFE
                                CR 16-00440 WHA
                                   Case 3:16-cr-00440-WHA Document 133 Filed 01/15/20 Page 3 of 3




                            1 DATED: January 15, 2020
                                                                           /S/ Adam Gasner __________
                            2                                              Adam G. Gasner, Esq.
                            3                                              Attorney for Defendant
                                                                           YEVGENIY ALEXANDROVICH NIKULIN
                            4 DATED: January 15, 2020
                                                                           /S/ Valery Nechay __________
                            5                                              Valery Nechay, Esq.
                                                                           Attorney for Defendant
                            6
                                                                           YEVGENIY ALEXANDROVICH NIKULIN
                            7
                            8
                            9
                           10
                           11
                           12
                           13
                           14
GASNER CRIMINAL LAW


 San Francisco, CA 94102
  Law Chambers Building




                           15
    345 Franklin Street




                           16
                           17
                           18
                           19
                           20
                           21
                           22
                           23
                           24
                           25
                           26
                           27
                           28


                                                                                 3
                                DEFENDANT’S EXPERT NOTICE RE TAMI LOEHRS, EnCE, ACE, CHFI, CCFE
                                CR 16-00440 WHA
